—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Lally, J.), dated July 25, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In opposition to the defendant property owner’s prima facie showing that it provided a reasonably safe means of ingress to and egress from its premises (see Rosenbloom v City of New York, 254 AD2d 474 [1998]; Hilf v Massapequa Union Free School Dist., 245 AD2d 261 [1997]), the plaintiffs failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]).
The plaintiffs’ remaining contentions are without merit. Florio, J.P., Friedmann, Townes and Mastro, JJ., concur.